PER CURIAM.
This is an appeal by the petitioner-husband from portions of a final judgment entered in his suit for dissolution of marriage and other relief.
Appellant contends that the court erred in (1) awarding the custody of the minor *508children to the mother and the remaining five to the appellant; (2) awarding the mother $10.00 per week as child support for each of the three children; (3) awarding the mother the single family residence in Jacksonville, Florida, where she resides with the three children; (4) in directing the payment of $3,500.00 to the appellee out of the trust account. It is also argued that the allowance of attorney fees for the wife was excessive, notwithstanding counsel’s stipulation in open court as to the reasonableness of the amount.
We have considered each point in the light of the record and the applicable principles of law, and have determined that no reversible error has been demonstrated. See Meltzer v. Meltzer, Fla.App.1972, 262 So.2d 470; Linares v. Linares, Fla.App. 1974, 292 So.2d 63.
Affirmed.